 8:19-cv-00521-RGK-PRSE Doc # 7 Filed: 07/22/20 Page 1 of 11 - Page ID # 103




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

BRYANT A. GARDNER,

                      Plaintiff,                                8:19CV521

      vs.
                                                   MEMORANDUM AND ORDER
JAMES R. COE, Nebraska Workers
Compensation Administrative Law
Judge, Official capacity; TIMOTHY E.
CLARKE, Attorney, Baylor, Evnen.
LLC., Individual capacity; RICHARD
RENSCH LAW, Attorney/Trustee,
Individual capacity; and PATRICK E.
MCNAMARA, attorney, Individual
capacity;

                      Defendants.


      Plaintiff Bryant A. Gardner (“Plaintiff” or “Gardner”) filed his Complaint on
November 26, 2019. (Filing 1.) He has been given leave to proceed in forma
pauperis. (Filing 5.) The court now conducts an initial review of Plaintiff’s
Complaint to determine whether summary dismissal is appropriate under 28 U.S.C.
§ 1915(e)(2). In conducting this initial review, the court will con sider Plaintiff’s
Request for Injunction (filing 6), which has been docketed as a motion, as
supplemental to the original Complaint. See NECivR 15.1.

                          I. SUMMARY OF COMPLAINT

     Gardner brings this action against James R. Coe (“Judge Coe”), a Nebraska
Worker’s Compensation Court judge, in his official capacity, and attorneys
Timothy E. Clarke (“Clarke”),1 Richard Rensch (“Rensch”), and Patrick E.

      1   Clarke is also referred to as “Timothy Clark” in the Complaint.
 8:19-cv-00521-RGK-PRSE Doc # 7 Filed: 07/22/20 Page 2 of 11 - Page ID # 104




McNamara (“McNamara”),2 in their individual capacities, seeking redress pursuant
to 42 U.S.C. § 1983.3 Gardner claims violations of his rights under the “Civil
Rights Act, Tort Claims Act, Equal Protection Clause, Negligence as a tort to
deprive, Social Security Fraud Title II, American Disability Act of 1990,” as well
as the Due Process Clause. (Filing 1 at CM/ECF p. 4; Filing 6 at CM/ECF p. 3.)

       Gardner alleges he “is a black American male who suffered a traumatic
brain injury in an accident arising . . . in the course and scope of h is em ployment
on April 16, 2009, while he was employed by International Paper Destruction &
Recycling as a class A truck driver.” (Filing 1 at CM/ECF p. 5.)4 Gardn er alleges
he entered into a “bad faith contingent fee contract” with Rensch on June 1, 2009,
whereby Rensch agreed to pursue Gardner’s claim against his employer,
International Paper. (Id.; Filing 6 at CM/ECF p. 8.) Gardner was eventually
awarded workers’ compensation benefits, including a “Further Award” entered on
August 8, 2014 in which Gardner was determined to be t ot ally an d permanently
disabled based on Gardner’s “traumatic brain cognitive/psychological disorder.”
(Filing 1 at CM/ECF pp. 5, 13, 29.) Gardner alleges Rensch did n ot provide an y
“legal service” in obtaining the Further Award related to the “preexisting condition
traumatic brain injury,” but Judge Coe has allowed Rensch to wrongfully collect
attorney fees from Gardner’s workers compensation award. (Id. at CM/ECF pp. 5–
6, 29.)


      McNamara is also referred to as “Patrick E. McNamare” and “Patrick E.
      2

McNamer” in the Complaint.
      3
        Gardner checked the box on the Pro Se 15 Form Complaint for Violation of Civil
Rights (Non-Prisoner) indicating that he was also bringing suit against Federal officials
pursuant to Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics, 403
U.S. 388 (1971) (“Bivens”). (Filing 1 at CM/ECF p. 3.) However, it is clear Bivens is
inapplicable as Gardner does not seek relief against any federal government officials. See
Carpenter’s Produce v. Arnold, 189 F.3d 686, 687 (8th Cir. 1999) (Bivens actions are
implied causes of action for damages against federal government officials in their
individual capacities for constitutional violations).
      4   Spelling, capitalization, and punctuation corrected throughout this order.
                                              2
 8:19-cv-00521-RGK-PRSE Doc # 7 Filed: 07/22/20 Page 3 of 11 - Page ID # 105




      Gardner further alleges:

      Judge Coe & Richard Rensch & [counsel for] Employer Timothy
      Clark are acting “under color of state [law”] to deprive an d oppress
      Mr. Gardner and his family. In Gardner v. International Paper
      Destruction & Recycl. Cite as 291 Neb. 415, Gardn er was awarded
      over one million plus dollar in loss of earning income, and around
      three million plus for medical expenses awarded. Rensch an d Ju dge
      Coe executed a false record of contract perform in wh ich is bin ding
      and have a devastating effect on Gardner[’s] accusations. . . . Ju dge
      Coe is allowing for the employer [counsel] Timothy Clark not to settle
      claim or pay for hardly any benefits of the Further Award of Au g. 8,
      2014 saving the Employer revenue. The Employer an d Ju dge Coe &
      Rensch is [sic] making Mr. Gardner use medicare for treatment of h is
      injuries [and] is [sic] refusing to pay for out-of-pocket expense for
      medical drug prescription since the day of the accident April 16, 2009
      until this present day Oct. 2019. Judge Coe & Rensch is allowin g for
      the Employer to delay weekly benefits paychecks. Judge Coe allowed
      for Rensch to become the trustee of Mr. Gardn er’s t rust account in
      which is over 1 million dollars plus to hold up, to delay an d/or den y
      Mr. Gardner [a] substantial amount [of] benefits awarded. Ju dge Coe
      allows Rensch to misappropriate funds and embezzle[] substantial
      amount[s] of money from Mr. Gardner[’s] trust account an d m edical
      expense account.

(Id. at CM/ECF p. 6.) Gardner claims “the Employer attorney Timothy Clark,
Judge Coe, [and] Rensch . . . are all Defendants from a Caucasian European
Descendants Race who [are in] COLLUSION with on e an other t o u nlawful[ly]
protect their monetary interest and to deny Mr. Gardner his Constitutional Right t o
seek relief for his injuries.” (Id. at CM/ECF p. 5.)

      With respect to the relief requested, Gardner seeks the following:

      A. Mr. Gardner would like for this High Court t o do an an alysis on
      monetary damages . . . , includ[ing] the amounts of act u al dam ages
      and/or punitive damages claimed for the acts alleged du e t o t he fact


                                         3
 8:19-cv-00521-RGK-PRSE Doc # 7 Filed: 07/22/20 Page 4 of 11 - Page ID # 106




      that Mr. Gardner is at a great disadvantage du e t o t he fact t hat Mr.
      Gardner don't know the law or procedure to estimate such events.

      B. Mr. Gardner would like for to settle workers’ compensation claim.
      Mr. Gardner believe he should receive around $1,043,477 for loss of
      earning wage. In addition have Rensch return all of unreasonable fees
      in the amount of $129,044.38.

      C. Mr. Gardner would like for this court to allow Mr. Gardner to
      terminate the attorney-client relationship and remove the lien Ren sch
      place on Mr. Gardner unlawfully.

      D. Have investigation into all workers compensation court cases
      reviewed that involves Timothy Clark, Judge Coe & Rensch for this is
      a crime against the public.

(Id. at CM/ECF p. 32.) Additionally, in his Request for Injunction, Gardner asks
for the following relief:

      (1) First we pray that this High Court t erminate Rich ard Ren sch as
      attorney on record for Mr. Gardner; (2) examine the contract t o see if
      it is structured to attain wealth illegally; (3) declare the contract [n ull
      and] void due to its illegal contents; (4) Rensch has been paid over the
      disability rate of 45% at 300 [per] week for, neck an d back, for t h at
      was the section of the claim Rensch defended; (5) order the Employer
      to pay out of pocket medical expense from date of the accident
      4/16/09 with the Court interest attached; (6) allow Mr. Gardner to
      settle his worker’s compensation claim at maximum rat e; (7) ret ain
      recompense for intentional infliction of emotional dist ress for loss,
      injury, or suffering family have to endure due to this great negligence;
      (9) [sic] in regard to amounts of any damages claimed for acts alleged
      the basis for these amounts should be determined by this High Cou rt
      for this High Court is the right venue t o det ermine pu nitive m oney
      damages or exemplary damages.

(Filing 6 at CM/ECF p. 5.)



                                           4
 8:19-cv-00521-RGK-PRSE Doc # 7 Filed: 07/22/20 Page 5 of 11 - Page ID # 107




      II. APPLICABLE LEGAL STANDARDS ON INITIAL REVIEW

      The court is required to review in forma pauperis complaints t o det ermine
whether summary dismissal is appropriate. See 28 U.S.C. § 1915(e). Th e court
must dismiss a complaint or any portion of it that states a frivolou s or m alicious
claim, that fails to state a claim upon which relief may be gran t ed, or t h at seeks
monetary relief from a defendant who is immune from su ch relief. 28 U.S.C. §
1915(e)(2)(B).

       Pro se plaintiffs must set forth enough factual allegations t o “n udge[] t heir
claims across the line from conceivable to plausible,” or “their complaint must be
dismissed.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 569–70 (2007); see also
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (“A claim has facial plausibility wh en
the plaintiff pleads factual content that allows t he court t o draw t he reasonable
inference that the defendant is liable for the misconduct alleged.”).

       “The essential function of a complaint under the Federal Rules of Civil
Procedure is to give the opposing party ‘fair notice of the nature and basis or
grounds for a claim, and a general indication of the type of lit igation in volved.’”
Topchian v. JPMorgan Chase Bank, N.A., 760 F.3d 843, 848 (8th Cir. 2014)
(quoting Hopkins v. Saunders, 199 F.3d 968, 973 (8th Cir. 1999)). However, “[a]
pro se complaint must be liberally construed, and pro se litigants are held to a
lesser pleading standard than other parties.” Topchian, 760 F.3d at 849 (in t ernal
quotation marks and citations omitted).

                         III. DISCUSSION OF CLAIMS

      As an initial matter, the court notes that Gardner has previously brought an
action in this court against Rensch’s law firm and Judge Coe raising similar claims
of conspiracy to violate Gardner’s civil rights arising out of the workers’
compensation court proceedings and the alleged bad faith attorney fee agreement.
See Gardner v. Rensch & Rensch Law, et al., 8:18CV71 (D. Neb.). As in the
                                          5
 8:19-cv-00521-RGK-PRSE Doc # 7 Filed: 07/22/20 Page 6 of 11 - Page ID # 108




present case, Gardner sought to remove Rensch from the workers’ compensation
proceedings and to recover attorney fees and expenses related to the litigation. Th e
court dismissed Gardner’s previous action wit hout preju dice because t he cou rt
determined it lacked jurisdiction to review the state court proceedings or gran t t he
relief Gardner sought based on the Rooker-Feldman doctrine. (Filing 6, Case No.
8:18CV71.) Upon consideration of Gardner’s present Complaint, the court reaches
the same conclusion and will dismiss this matter without prejudice.

A. Rooker-Feldman Doctrine

      As stated in his Complaint, “[a]ll of Mr. Gardner’s allegations resulted
[from] proceedings in Nebraska Workers’ Compensation Court wh ere Ju dge Coe
was presiding authority.” (Filing 1 at CM/ECF p. 5.) Gardner’s complaints relate to
the construction and application of the fee agreement between Gardner and Rensch
and the allegedly wrongful denial of workers’ compensation ben efits which
Gardner is owed. However, these are all issues addressed by the state workers’
compensation court, some of which have been upheld on appeal by t h e Nebraska
Court of Appeals. See Gardner v. Int'l Paper, Destruction & Recycling, No. A-17-
184, 2018 WL 1596441 (Neb. Ct. App. Feb. 6, 2018). This court cannot in tervene
in Gardner’s dispute with the state courts.

       The Rooker-Feldman doctrine prohibits lower federal courts from exercising
appellate review of state court judgments. Rooker v. Fidelity Trust Co. , 263 U.S.
413, 416 (1923); District of Columbia Court of Appeals v. Feldman, 460 U.S. 462,
482 (1983). Federal district courts do not have jurisdiction “over challenges to
state-court decisions . . . even if those challenges allege that the state court’s action
was unconstitutional.” Feldman, 460 U.S. at 486. In short, the “Rooker-Feldman
doctrine” bars this court from correcting or altering a state court judgment, an d n o
declaratory or injunctive relief is available in this court to do so. Importantly,
Rooker-Feldman bars “straightforward appeals” as well as “more indirect attempts
by federal plaintiffs to undermine state court decisions.” Lemonds v. St. Louis
Cnty., 222 F.3d 488, 492 (8th Cir. 2000), implied overruling on other grounds
                                           6
 8:19-cv-00521-RGK-PRSE Doc # 7 Filed: 07/22/20 Page 7 of 11 - Page ID # 109




recognized by Shelby Cnty. Health Care Corp. v. Southern Farm Bureau Cas. Ins.
Co., 855 F.3d 836, 841 (8th Cir. 2017). Thus, where a “federal claim succeeds only
to the extent that the state court wrongly decided the issue before it ,” t he claim is
barred by Rooker-Feldman because it is “inextricably intertwined with specific
claims already adjudicated in state court.” Lemonds, 222 F.3d at 492–93 (in t ernal
quotation omitted); see also Gisslen v. City of Crystal, Minn., 345 F.3d 624, 627
(8th Cir. 2003) (“Where the district court must hold that the state court was wron g
in order to find in favor of the plaintiff, the issues . . . are inextricably
intertwined.”) (internal quotation omitted).

       The court cannot grant the relief Gardner seeks without qu estioning t he
validity of the judgments of the Nebraska Workers’ Compensation Court an d t he
Nebraska Court of Appeals. Under the Rooker-Feldman doct rine, t he cou rt does
not have jurisdiction to review the state court proceedings or grant the relief
Gardner seeks. Accordingly, the court will dismiss this case for lack of subject
matter jurisdiction. In the alternative, Gardner’s claims against the Defendants are
subject to dismissal for other reasons identified below.

B. Claims against Attorneys

      Liberally construed, Gardner asserts claims under 42 U.S.C. § 1983 again st
Rensch, Clarke, and McNamara in their individual capacities. “To st ate a claim
under 42 U.S.C. § 1983, a plaintiff must allege the violation of a righ t secu red by
the Constitution and laws of the United States, an d m ust sh ow t hat t he alleged
deprivation was committed by a person acting under color of st at e law.” West v.
Atkins, 487 U.S. 42, 48 (1988).

      Rensch, Clarke, and McNamara are clearly private attorneys involved in
Gardner’s workers’ compensation proceedings. Rensch represented Gardner in h is
workers’ compensation court action, at least until Gardner became u nhappy with
the representation, and Clarke represented Gardner’s employer, International
Paper. Gardner alleged he hired McNamara on July 26, 2018 “to represent and
                                          7
 8:19-cv-00521-RGK-PRSE Doc # 7 Filed: 07/22/20 Page 8 of 11 - Page ID # 110




protect Mr. Gardner[’s] interest in said workers’ compensation court” bu t t hat t he
representation ended in September 2018 when McNamara “took Mr. Gardn er[’s]
retainer fee in the amount of $2,500 and resign[ed].” (Filing 1 at CM/ECF p. 31.)

       To succeed on a § 1983 claim, a plaintiff must demonstrate that the
defendant acted under color of state law. 42 U.S.C. § 1983; West, 487 U.S. 42, 49-
50 (1988). The conduct of lawyers, simply by virtue of being officers of the cou rt,
generally does not constitute action under color of law. See DuBose v. Kelly, 187
F.3d 999, 1003 (8th Cir. 1999). However, a § 1983 claim may be brought against a
private individual if he conspires with a state actor to deprive a person of his
constitutional rights. Id. Here, Gardner has alleged no facts from which an
inference can be drawn that Judge Coe participated in a civil conspiracy or
agreement with Rensch, Clarke, and/or McNamara to injure Gardner by u n lawful
action. Rather, the Complaint indicates only Gardner’s dissatisfaction wit h h is
attorneys’ representation, Clarke’s representation of his employer, and Judge Coe’s
rulings regarding the fee agreement and benefit payments, and his conclusory
allegations of a conspiracy between the Defendants are insufficient to state a claim
under 42 U.S.C. § 1983. See Cooper v. Delo, 997 F.2d 376, 377 (8t h Cir. 1993)
(per curium) (complaint subject to dismissal if allegations of conspiracy are
inadequate; plaintiff must allege facts suggesting mutual understanding bet ween
defendants or meeting of minds); Gometz v. Culwell, 850 F.2d 461, 464 (8t h Cir.
1988) (“The principal elements of conspiracy are an agreement between the parties
to inflict a wrong against or injury upon another, and an overt act t hat results in
damage. A plaintiff must allege with sufficient particularity and demonstrate wit h
specific material facts that the parties reached some agreement and conspired
together to deprive plaintiff of a federal right.”) (internal cit ation an d quotation
marks omitted).

C. Claims Against Judge Coe

       Gardner sues Judge Coe in his official capacity. As a workers’ compensation
court judge within the Nebraska Judicial Branch, Judge Coe is a state official, an d
                                          8
 8:19-cv-00521-RGK-PRSE Doc # 7 Filed: 07/22/20 Page 9 of 11 - Page ID # 111




Plaintiff’s official-capacity claims are claims against the state. See Tisdell v. Crow
Wing Cty., No. CIV. 13-2531 PJS/LIB, 2014 WL 1757929, at *7 (D. Min n . Apr.
30, 2014) (official-capacity claims against state court judge are claims against
state). The Eleventh Amendment bars claims for damages by private parties
against a state. See, e.g., Egerdahl v. Hibbing Cmty. Coll., 72 F.3d 615, 618–19
(8th Cir. 1995); Dover Elevator Co. v. Arkansas State Univ., 64 F.3d 442, 446–47
(8th Cir. 1995). Any award of retroactive monetary relief payable by the state,
including for back pay or damages, is proscribed by the Eleventh Amendment
absent a waiver of immunity by the state or an override of immunity by Con gress.
See, e.g., Dover Elevator Co., 64 F.3d at 444; Nevels v. Hanlon, 656 F.2d 372,
377–78 (8th Cir. 1981). A state’s sovereign immunity extends t o public officials
sued in their official capacities as “[a] suit against a public employee in h is or h er
official capacity is merely a suit against the public employer.” Johnson, 172 F.3d
at 535.

       There is nothing in the record before t h e cou rt sh owing t hat t he St ate of
Nebraska waived, or that Congress overrode, sovereign immunity in t his m atter.
Thus, to the extent Gardner seeks damages from Judge Coe in his official capacity,
his claims are barred by sovereign immunity.

       To the extent Gardner seeks equitable relief against the workers’
compensation court judge, such claims are barred under t he doct rine of ju dicial
immunity. A judge is immune from suit, including su its brought u nde r section
1983 to recover for alleged deprivation of civil rights, in all but two narrow set s of
circumstances. Schottel v. Young, 687 F.3d 370, 373 (8th Cir. 2012). “First, a judge
is not immune from liability for nonjudicial actions, i.e., actions n ot t aken in t he
judge’s judicial capacity. Second, a judge is not immune for actions, though
judicial in nature, taken in the complete absence of all jurisdict ion.” Id. (in ternal
citations omitted). An act is judicial if “it is one norm ally performed by a ju dge
and if the complaining party is dealing with the judge in his judicial capacity.” Id.
(internal citations omitted). “[A] judge will not be deprived of im m unity because


                                           9
 8:19-cv-00521-RGK-PRSE Doc # 7 Filed: 07/22/20 Page 10 of 11 - Page ID # 112




the action he took was in error . . . or was in excess of h is au t hority.” Mireles v.
Waco, 502 U.S. 9, 12 (1991) (internal quotation omitted).

      It is clear from the Complaint’s allegations that neither of the two exceptions
to judicial immunity apply here. Gardner complains only that Judge Coe has
wrongly decided issues relating to the award of certain legal fees to Rensch an d t o
the payment of certain benefits to Gardner. There are no facts from which the court
can infer that Judge Coe’s actions were nonjudicial or that they were taken in
absence of all jurisdiction.

       In addition, § 1983 “precludes injunctive relief against a judicial officer ‘for
an act or omission taken in such officer’s judicial capacity . . . unless a declarat ory
decree was violated or declaratory relief was unavailable.’” Hoffman v. Ferguson,
No. CIV. 09-5052, 2009 WL 1606736, at *2 (W.D. Ark. June 5, 2009) (quoting 42
U.S.C. § 1983). Here, Gardner does not allege that either of t h e prerequisites for
injunctive relief are met. See id. (dismissing claims for in junctive relief again st
state magistrate judge because plaintiff failed to allege t hat a declarat ory decree
was violated or that declaratory relief was unavailable). Moreover, as t h e cou rt
stated above, the equitable relief Gardner seeks is precluded by the Rooker-
Feldman doctrine.

                                IV. CONCLUSION

        The court has carefully considered the allegations of the Complaint and
Request for Injunction, giving them the liberal con struction afforded t o pro se
pleadings. Upon consideration, the court concludes Gardner’s Complaint is subject
to dismissal because this court does not have jurisdiction to review the st ate court
proceedings or grant the relief Gardner seeks. In the alternative, Gardner’s
Complaint should be dismissed because it fails to state a claim u pon wh ich relief
may be granted and/or seeks relief from Defendants who are im mune from su ch
relief.


                                          10
 8:19-cv-00521-RGK-PRSE Doc # 7 Filed: 07/22/20 Page 11 of 11 - Page ID # 113




      IT IS THEREFORE ORDERED that:

      1.     Plaintiff’s Complaint (filing 1) is dismissed without prejudice.

      2.     A separate judgment will be entered.

      3.    Plaintiff’s Request for Injunction (filing 6), docketed as a m ot ion, is
denied as moot.

      Dated this 22nd day of July, 2020.

                                              BY THE COURT:


                                              Richard G. Kopf
                                              Senior United States District Judge




                                         11
